Dear Judge Saloom:
Your request for an Attorney General's opinion concerning an apparent contradiction in two acts passed by the Louisiana Legislature has been forwarded to me for research and reply. You asked the following question:
             Whether Act 1296 of 1997 or Act 1297 of 1997 is the law to be applied when interpreting La. R.S. 32:662(A)(1)(d)?
La. R.S. 24:201 created the Louisiana State Law Institute (Law Institute). The statute organized the Law Institute ". . . as an official advisory law revision commission, law reform agency and legal research agency of the State of Louisiana." La. R.S. 24:201. After creating the Law Institute the legislature listed the Law Institute's duties in La. R.S. 24:204. The institute has the duty of bringing ". . . the law of the state, both civil and criminal, into harmony with modern conditions." La. R.S. 24:204. The Louisiana Supreme Court recently recognized the power of the Law Institute to revise statutes in SouthCentral Bell Telephone Co. v. Traigle, 367 So.2d 1143, (La. 1978). The court stated that in instituting Act 42 of 1942 the State Legislature rendered revision power to the Law Institute. The court further stated, "Existing laws are to be worked into a consistent and logical pattern" during the Law Institute's revision. South Central Bell Telephone Co., 367 so. 2d at 1151. As a result, the Law Institute when necessary may make revisions of statutes to bring them into harmony.
Also, if a conflict arises between passed legislation, La. R.S. 24:252 specifically states the necessary requirements to solve it. The statute requires the Law Institute to contact the secretary of the Senate and the clerk of the House of Representatives. Both officers must "certify jointly which of conflicting legislative acts was enacted last and jointly shall direct the institute to incorporate into Revised Statutes the text of the provision of law last enacted." La. R.S. 24:252. Thus, the legislature through Title 24, Legislature and Laws, allowed the Law Institute to solve the problem of reconciling two conflicting acts.
The Law Institute stated in the annotations of La. R.S.32:662, "pursuant to the statutory revision authority of the Louisiana State Law Institute, subsection A as amended by Act 1296 is set forth." As a result of the Louisiana State Law Institute's authority, Act 1296 is the law in the state of Louisiana.
I hope this opinion has adequately addressed your needs. If I can be of further assistance, please do not hesitate to contact me. With warmest regards, I remain
Sincerely,
                                       RICHARD P. IEYOUB Attorney General
                                   BY: __________________________ KATHLEEN PETERSEN Assistant Attorney General